In an action to enjoin the defendant Roberta Nolan from maintaining a trailer on her real property, Nolan appeals from an order of the Supreme Court, Orange County (Ritter, J.), dated December 17, 1987, which, inter alia, granted the plaintiffs’ motion to hold her in contempt for her failure to comply with a judgment of the same court entered October 28, 1986, requiring her to remove the trailer from her property, and denied her cross motion seeking relief from the judgment pursuant to CPLR 5015 (a).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the appellant has not set forth any newly discovered evidence to warrant relief (CPLR 5015 [a]; Siegel, NY Prac § 428; Matter of Commercial Structures v City of Syracuse, 97 AD2d 965; Cizler v Cizler, 19 AD2d 819).
We have examined the parties’ remaining contentions and find them to be without merit. Eiber, J. P., Kooper, Sullivan and Harwood, JJ., concur.